Case:17-03283-LTS Doc#:4225 Filed:11/14/18 Entered:11/14/18 12:57:03                                                 Desc: Main
                           Document Page 1 of 7


                                                 UNITED STATES DISTRICT COURT
                                                FOR THE DISTRICT OF PUERTO RICO

    In re:                                                                            PROMESA
                                                                                      Title III
    THE FINANCIAL OVERSIGHT AND
    MANAGEMENT BOARD FOR PUERTO RICO,

                  as representative of                                                Case No. 17 BK 3283-LTS

    THE COMMONWEALTH OF PUERTO RICO, et al.                                           (Jointly Administered)

                                                               Debtors.1

    In re:                                                                            PROMESA
                                                                                      Title III
    THE FINANCIAL OVERSIGHT AND
    MANAGEMENT BOARD FOR PUERTO RICO,
                                                                                      Case No. 17 BK 3284-LTS
    as representative of

    PUERTO RICO SALES TAX FINANCING
    CORPORATION,
    Debtor.


                       OBJECTION TO THE DISCLOSURE STATEMENT BY FOUR
                         CREDIT UNIONS WHO ARE CREDITORS IN THIS CASE


    To the Honorable United States District Court Judge Laura Taylor Swain

                  COME NOW, Cooperativa de Ahorro y Crédito de Rincón, Cooperativa de Ahorro

    y Crédito Dr. Manuel Zeno Gandía, Cooperativa de Ahorro y Crédito del Valenciano and

    Cooperativa de Ahorro y Crédito de Juana Díaz (hereafter referred to as (“Credit Unions”),

    by and through the undersigned counsel, hereby file this objection (the "Objection") to the

    Disclosure Statement for the Title III Plan of Adjustment of the Debts of Puerto Rico Sales

    Tax Financing Corporation dated October 19, 2018 (the "Disclosure Statement") [Dkt.

    No. 4073] as submitted by the Financial Oversight and Management Board for Puerto Rico

                                                                
    1
            The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number listed as a 
            bankruptcy case number due to software limitations and the last four (4) digits of each Debtor’s federal 
            tax identification number, as applicable, are the (i) Commonwealth of Puerto Rico (Bankruptcy Case No. 
            17  BK  3283‐LTS)  (Last  Four  Digits  of  Federal  Tax  ID:  3481);  and  (ii)  Puerto  Rico  Sales  Tax  Financing 
            Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284) (Last Four Digits of Federal Tax ID: 8474).   
Case:17-03283-LTS Doc#:4225 Filed:11/14/18 Entered:11/14/18 12:57:03                  Desc: Main
                           Document Page 2 of 7
     


    (the "Oversight Board"), as representative of the Puerto Rico Sales Tax Financial

    Corporation (the "Debtor" or "COFINA").

                    IDENTITY OF THE OBJECTORS AND THEIR CLAIMS:

    1.     In compliance with the Sixth Amended Case Management Procedures Order (ECF No.

    3804), each independent objecting party states its name, address, amount and nature of each

    claim as follows.

           a.       Cooperativa de Ahorro y Crédito de Rincón (“Coop. Rincón”) is a credit

           union organized under the laws of the Commonwealth of Puerto Rico who has

           appeared as a creditor in this case upon the filing of proof of claim number 41478

           seeking recovery of $75,922,641.68 which are owed by COFINA.

           b.       Cooperativa de Ahorro y Crédito Dr. Manuel Zeno Gandía (“Coop. Zeno

           Gandía”) is a credit union organized under the laws of the Commonwealth of Puerto

           Rico who has appeared as a creditor in this case upon the filing of proof of claim

           number 44322 seeking recovery of $9,739,565.45 which are owed by COFINA.

           c.      Cooperativa de Ahorro y Crédito Del Valenciano (“VALENCOOP”) is a

           credit union organized under the laws of the Commonwealth of Puerto Rico who

           has appeared as a creditor in this case upon the filing of proof of claim number

           34165 seeking recovery of $1,968,744.00 which are owed by COFINA.

           d.      Cooperativa de Ahorro y Crédito de Juana Diaz (“Coop. Juana Diaz”) is a

           credit union organized under the laws of the Commonwealth of Puerto Rico who

           has appeared as a creditor in this case upon the filing of proof of claim number

           45705 seeking recovery of $2,379,108.46 which are owed by COFINA.


                              PRELIMINARY STATEMENT:


    2.     The “Credit Unions” purport that the Disclosure Statement currently on file fails to
Case:17-03283-LTS Doc#:4225 Filed:11/14/18 Entered:11/14/18 12:57:03                   Desc: Main
                           Document Page 3 of 7
     


    provide adequate information for creditors to make an informed decision regarding the

    Debtor's Title III Plan of Adjustment of Puerto Rico Sales Tax Financing Corporation

    (the "Plan") as required by Bankruptcy Code Section 1125(a) made applicable to herein

    by section 301 (a) of the Puerto Rico Oversight, Management and Economic Stability Act

    ("PROMESA").

    3.     In what can be construed as a plan offering cash or securities to a captive group

    consisting of the creditors of COFINA, the Disclosure Statement lacks adequate and basic

    information to enable a hypothetical reasonable investor to make an informed judgment

    about the plan. Upon our review of the Disclosure Statement and Plan any information

    estimating the amount of projected or intended claims for each class defined in the Plan is

    missing.

    4.     The Disclosure Statement fails to address material contingencies and inherent risks

    associated to ongoing litigation pending before this Honorable Court. In example, there is

    no information provided in the Disclosure Statement regarding the “Credit Unions”

    adversary proceeding filed on March 22, 2018 and docketed as Adversary 18-00028-LTS.

    Debtor’s position regarding this pending case, including its own assessment on the effect or

    impact this adversary may have on the consummation of the Plan is necessary in order for a

    hypothetical reasonable investor to make an informed judgment regarding this proposal.


                        RELEVANT PROCEDURAL BACKGROUND


    5.     On June 30, 2016, the Oversight Board was established pursuant to section l0l(b) of

    PROMESA.

    6.     On September 30, 2016, the Oversight Board designated COFINA as a "covered

    entity'' under PROMESA section l0l(d).

    7.     Thereafter, on May 5, 2017 ("Petition Date"), the Oversight Board issued a

    restructuring certification pursuant to PROMESA sections 104(j) and 206 and filed a
Case:17-03283-LTS Doc#:4225 Filed:11/14/18 Entered:11/14/18 12:57:03                       Desc: Main
                           Document Page 4 of 7
     


    voluntary petition for relief for COFINA pursuant to section 304(a) of PROMESA,

    commencing a case under Title Ill thereof (this "Case").        Pursuant to section 315(b) of

    PROMESA, the Oversight Board is the representative of the Debtor in this Case.

    8.      On March 22, 2018, several Credit Unions, including three of the four appearing

    herein, filed an Adversary Complaint docketed as case no. 18-00028 against the

    Commonwealth of Puerto Rico; Corporación Pública para la Supervisión y Seguro de

    Cooperativas de Puerto Rico (“COSSEC”); Government Development Bank (“GDB”);

    GDB Debt Recovery Authority; GDB Public Entity Trust; Puerto Rico Fiscal Agency and

    Financial Advisory Authority (“ FAFFA”); Financial Oversight and Management Board for

    Puerto Rico (“FOMB,” and “Oversight Board”), among others, for (1) Exception to

    Discharge pursuant to 11 U.S.C § 105, (2) Declaratory Judgment and Exception Discharge

    pursuant PROMESA provisions; (3) breach of contract and warranties, promissory

    estoppel; (4) violations of securities statutes; (5) violations of fault/negligence statutes; (6)

    violations of fiduciary/officious manager statutes; (7) violations of fraud, misrepresentation

    and omission statutes; (8) claims under common law and; (9) vicarious and joint and

    severable liability.

         OBJECTION TO THE ADEQUACY OF THE DISCLOSURE STATEMENT

                     
    Lack of Adequate Information – Claims and Projected Dividends Information Missing:

    9.      Pursuant to 11 U.S.C. § 1125(b), made applicable to this Case by section 301(a) of

    PROMESA, in the Disclosure Statement, the Debtor must provide adequate information in

    sufficient detail "as far as is reasonably practical in light of the nature and history of the

    debtor and the condition of the debtor's books and records… that would enable such a

    hypothetical creditor of the relevant class to make an informed judgment about the plan."

    11 U.S.C. 1125(a)(l).
Case:17-03283-LTS Doc#:4225 Filed:11/14/18 Entered:11/14/18 12:57:03                                 Desc: Main
                           Document Page 5 of 7
     


    10.           As treatises and one Court have sustained, “… the disclosure statement must

    clearly and succinctly inform the average unsecured creditor what it is going to get, when

    it is going to get it, and what contingencies there are to getting its distribution.”2 “The

    “Credit Unions” allege that this is precisely the crucial information missing in this

    Disclosure Statement.

    11.           Specifically, nowhere in the Disclosure Statement or the attachments contained

    therein there is any reference as to what is the amount of amounts due or estimated under

    each Class defined in the Plan and what estimated dividend, repayment or exchange on

    new bonds is to be offered for these classes.

    12.           As a reference to this omission we point to the attention of the Court what has been

    referenced in the Disclosure Statement as the Summary of Key Components of COFINA’s

    Plan of Adjustment3 and the lack of any reference or information as to how much is owed

    per class and what can be expected to be received per each defined class.

    13.           Given the intricacies and details of this case, it is unreasonable for creditors to vote

    on the acceptances or rejections on a Plan which based on the numbers assigned to the

    appearing creditors proofs of claims entails no less than 45,000 claims and debts

    outstanding as of May 4, 2017 of $17,637 Millions4 without any information regarding

    what they would receive in the event the Plan is Confirmed.                       Aside the technical

    safeguards and jargon typical to a complex bankruptcy case the “Credit Unions” and all

    other hypothetical creditor of the relevant classes defined in the class are entitled to know

    an approximate estimate on where their claims stands.                  Absent this information, the

    Disclosure Statement lacks adequate information within the meaning of 11 U.S.C. §

    1125(b).

                                                                
    2
       Collier on Bankruptcy, Sixteenth Edition, 7 Collier on Bankruptcy P 1125.02.  
    3
       Docket #4073, Document Page 19 to 37 of 229, Section B Summary of Key Components of COFINA’s Plan of 
    Adjustment.  
    4
       Disclosure Statement Appendix D – Page 139 of 141 and referenced as Page 30 of Fiscal Plan for Cofina.   
Case:17-03283-LTS Doc#:4225 Filed:11/14/18 Entered:11/14/18 12:57:03                      Desc: Main
                           Document Page 6 of 7
     


    Information on Adversary Proceeding 18-00028 is Missing:

    14.     Although the Disclosure Statement discusses a number of actions that were

    commenced challenging the constitutionality of PROMESA, the appointment of the

    Oversight Board as well as the very existence of COFINA as an entity, information on

    the Adversary Proceeding to which three out of four creditors appearing herein are also

    plaintiffs.

    15.     Notwithstanding the fact that the objectors creditors understand that the disclosure

    statement need not speculate as to the consequences of possible outcomes of pending

    litigation, identifying the existence of this cause of action which remains pending before

    the Court is deemed necessary for other creditors and parties in interest be informed on the

    risks assumed while voting for the Plan.

    16.     On this fact, the “Credit Unions” appearing herein pray that the Disclosure

    Statement be supplemented or amended in order to provide that relevant information on

    this claim pending against the estate.

                                               NOTICE
     
    Notice of this Objection shall be provided to (a) counsel for the Oversight Board, (b) counsel
    for the Trustee, (c) Office of the United States Trustee for the District of Puerto Rico, (d)
    attorneys for the Puerto Rico Fiscal Agency and Financial Advisory Authority, (e) attorneys for
    the Official Committee of Unsecured Creditors, (f) those creditors holding the 20 largest
    unsecured claims against COFINA, (g) attorneys for the Official Committee of Retired
    Employees, (h) the attorneys for Ambac Assurance Corporation, (i) the attorneys for Assured
    Guaranty Municipal Corp., U) the attorneys for National Public Finance Guarantee
    Corporation, (k) the attorneys for the COFINA Senior Bondholders' Coalition, (1) the
    attorneys for Oppenheimer and the First Puerto Rico Family of Funds, (m) the attorneys for
    Goldman Sachs Asset Management, L.P., (n) the attorneys for the Puer1o Rico Funds, (o)
    the attorneys for Bonistas del Patio, Inc. (p) the attorneys to certain of the Insured Senior
    Holders, (q) the attorneys to GoldenTree Asset Management LP, (r) the attorneys to
    Tilden Park Capital Management LP, (s) the attorneys to Whitebox Advisors LLC, (t) the
    attorneys for Aurelius and Six PRC, and (u) all parties that have requested notice pursuant to
Case:17-03283-LTS Doc#:4225 Filed:11/14/18 Entered:11/14/18 12:57:03                              Desc: Main
                           Document Page 7 of 7
     

    Rule 2002 of the Federal Rules of Bankruptcy Procedure. The Credit Unions submit that, in
    light of the nature of the relief requested, no other or further notice is necessary or required.

                                          Reservation of Rights
     
    17.     The Credit Unions expressly reserve their right to supplement and amend this objection

    and introduce evidence at any hearing relating to this objection without in any way limiting

    any other rights that it may have. The Credit Unions also reserve their right to object to

    confirmation of the Plan on any grounds, as may be appropriate.

            WHEREFORE, the Credit Unions respectfully requests that the Court deny approval

    of the Disclosure Statement and grant to it such other relief as may be just and proper.

                                     CERTIFICATE OF SERVICE

            WE hereby certify that, on this same date, we electronically filed the foregoing with
    the Clerk of the Court using the CM/ECF system, which will send notifications of such
    filing to all CM/ECF participants in this case.

            RESPECTFULLY SUBMITTED.

            In Guaynabo, Puerto Rico, this 14th day of November of 2018.
     
                                                               Lugo Mender Group, LLC
                                                               Attorney for Credit Unions
                                                               100 Carr. 165 Suite 501
                                                               Guaynabo, P.R. 00968-8052
                                                               Tel.: (787) 707-0404
                                                               Fax: (787) 707-0412
                                                                
                                                               S/ Wigberto Lugo Mender
                                                               Wigberto Lugo Mender
                                                               USDC-PR 212304
                                                               wlugo@lugomender.com

                                                               S/ Alexis A. Betancourt Vincenty
                                                               Alexis A. Betancourt Vincenty
                                                               USDC-PR No. 301304
                                                               a_betancourt@lugomender.com



            Dated: November 14, 2018
            San Juan, Puerto Rico
